 SAFE TRANSPORTATION, INC.Safe Transportation, Inc. and Local 414, InternationalBrotherhood of Teamsters, a/w InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America. Case 25-CA-8244May 9, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYUpon a charge filed on September 7, 1976, byLocal 414, International Brotherhood of Teamsters,a/w International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,herein called the Union, and duly served on SafeTransportation, Inc., herein called the Respondent,the General Counsel of the National Labor RelationsBoard, by the Regional Director for Region 25,issued a complaint and notice of hearing on October28, 1976, against Respondent, alleging that Respon-dent had engaged in and was engaging in unfairlabor practices affecting commerce within the mean-ing of Section 8(a)(5) and (1) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge, complaint, and notice ofhearing before an Administrative Law Judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on March 1,1976, following a Board election in Case 25-RC-6158 the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate; and that,commencing on or about March 12, 1976, and at alltimes thereafter, the Respondent did refuse, andcontinues to refuse, to bargain collectively with theUnion as the exclusive collective-bargaining repre-sentative, in that the Respondent, by refusing toadvise the Union of the Respondent's acceptance,rejection, or proposed modification of the terms ofan agreement agreed upon on August 5, 1976,negotiated with the Union in bad faith and with nointention of entering into any final or bindingcollective-bargaining agreement. The Respondentfailed to file an answer within 10 days from theservice of the complaint as required by Section102.20 of the Board's Rules and Regulations, Series8, as amended.On January 6, 1977, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on January 19,1977, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for229 NLRB No. 88Summary Judgment should not be granted. Respon-dent's counsel thereafter filed a letter response toNotice To Show Cause stating in effect thatRespondent was going out of business and could nolonger afford his services.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the complaint,unless the respondent is without knowledge, inwhich case the respondent shall so state, suchstatement operating as a denial. All allegations inthe complaint, if no answer is filed, or anyallegation in the complaint not specifically deniedor explained in an answer filed, unless therespondent shall state in the answer that he iswithout knowledge, shall be deemed to beadmitted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.The complaint and notice of hearing served on theRespondent and its counsel, specifically states thatunless an answer to the complaint is filed within 10days from service thereof "all of the allegations in theComplaint shall be deemed to be admitted to be true,and may so be found by the Board." According tothe uncontroverted allegations of the Motion forSummary Judgment, when the Respondent failed tofile an answer to the complaint within the statedtime, the Respondent as a courtesy was advised onJanuary 4 and 5, 1977, by telephone, of the necessityof filing an answer. As of January 6, 1977, the date ofthe Motion for Summary Judgment, no communica-tion or answer had been received from the Respon-dent. Nor has any answer been filed to date. Nogood cause to the contrary having been shown forthe failure to file an answer, in accordance with therule set forth above, the allegations of the complaintare deemed to be admitted to be true and are sofound to be true.On the basis of the entire record, the Board makesthe following:519 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTThe Respondent is, and has been at all timesmaterial herein, a corporation duly organized under,and existing by virtue of the laws of the State ofIndiana.At all times material herein, the Respondent hasmaintained its principal office and place of businessat Fort Wayne, Indiana, herein called the facility,and is, and has been at all times material herein,continuously engaged at the facility in the business ofproviding and performing transportation and deliv-ery services and related services.During the past year preceding the issuance of thecomplaint, a representative period, the Respondent,in the course and conduct of its business operations,provided and performed transportation and deliveryservices for nonretail customers located in the Stateof Indiana valued at in excess of $50,000, each ofwhich customers in turn during the same representa-tive period of time manufactured and shipped fromtheir respective Indiana locations, directly to pointslocated outside the State of Indiana, goods valued atin excess of $50,000.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDLocal 414, International Brotherhood of Team-sters, a/w International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,is a labor organization within the meaning of Section2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceedingi. The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All pickup and delivery employees and all dockporter employees of the Respondent employed atthe facility, exclusive of all office clerical employ-ees, all professional employees, all salesmen, andall guards and supervisors as defined in the Act.2. The certificationOn December 23, 1975, a majority of the employ-ees of Respondent in said unit, in a secret ballotelection conducted under the supervision of theRegional Director for Region 25, designated theUnion as their representative for the purpose ofcollective bargaining with the Respondent. TheUnion was certified as the collective-bargainingrepresentative of the employees in said unit onMarch 11, 1976, and the Union continues to be suchexclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about March 12, 1976, and atall times thereafter, the Union has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about March 12, 1976, and continuingat all times thereafter to date, the Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit, in that the Respondent, by refusing to advisethe Union of the Respondent's acceptance, rejection,or proposed modification of the terms of anagreement agreed upon on August 5, 1976, negotiat-ed with the Union in bad faith and with no intentionof entering into any final or binding collective-bargaining agreement.Accordingly, we find that the Respondent has,since March 12, 1976, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent, set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.520 SAFE TRANSPORTATION, INC.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. See Mar-Jac Poultry Company, Inc., 136NLRB 785 (1962); Commerce Company d/b/a LamarHotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Burnett Construction Company, 149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Safe Transportation, Inc., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Local 414, International Brotherhood of Team-sters, a/w International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,is a labor organization within the meaning of Section2(5) of the Act.3. All pickup and delivery employees and alldock porter employees of the Respondent employedat the facility, exclusive of all office clerical employ-ees, all professional employees, all salesmen, and allguards and all supervisors as defined in the Act,constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4. Since March 11, 1976, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about March 12, 1976, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofi In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the excercise of the rights guaranteed to themin Section 7 of the Act, and thereby has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National laborRelations Act, as amended, the National LaborRelations Board hereby orders that Respondent SafeTransportation, Inc., Fort Wayne, Indiana, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Local 414, Interna-tional Brotherhood of Teamsters, a/w InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, as the exclusivebargaining representative of its employees in thefollowing appropriate unit:All pickup and delivery employees and all dockporter employees of the Respondent employed atthe facility, exclusive of all office clerical employ-ees, all professional employees, all salesmen, andall guards and all supervisors as defined in theAct.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at 1016 S. Harrison Street, Fort Wayne,Indiana, copies of the attached notice marked"Appendix."l Copies of said notice, on formsprovided by the Regional Director for Region 25,Judgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."521 DECISIONS OF NATIONAL LABOR RELATIONS BOARDafter being duly signed by Respondent's representa-tive, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 25, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Local414, International Brotherhood of Teamsters, a/wInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, asthe exclusive representative of the employees inthe bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All pickup and delivery employees and alldock porter employees of the Respondent atthe facility, exclusive of all office clericalemployees, all professional employees, allsalesmen, and all guards and all supervisorsas defined in the Act.SAFE TRANSPORTATION,INC.522